                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                 SOUTHERN DIVISION

 DEONTRA BOWENS                                                                      PLAINTIFF

 VERSUS                                                  CIVIL ACTION NO. 1:17CV327-RHW

 FRANKLIN D. BREWER et al                                                          DEFENDANT


                           MEMORANDUM OPINION & ORDER

       Plaintiff Deontra Bowens, proceeding pro se and in forma pauperis, filed a 42 U.S.C. §

1983 prisoner civil rights complaint alleging unconstitutional conditions of confinement and

inadequate medical care. The incidents giving rise to Bowens’ claims occurred while he was

incarcerated at the Stone County Regional Correctional Facility (SCRCF). Bowens alleges on

July 17, 2017, he sustained a head injury when he slipped and fell while working in the kitchen

at SCRCF as a result of a known hazardous condition. According to Bowens, the kitchen floor

was wet and greasy. He also alleged he should have been provided slip-resistant work boots to

prevent accidents such as the one that occurred. According to Bowens, Defendants Franklin D.

Brewer, Eddie Rogers, Mike Farmer and Johnnie Muldrew all were aware he did not have proper

work boots at the time of the incident. As a result of the fall, Bowens alleges he suffered serious

headaches, loss of memory, and vision impairment. Bowens further asserts a claim for delay or

denial of medical care by Defendants Nurse Susan Cooper and Officer Rodney Parker.

                                        Law and Analysis

Summary Judgment Standard

       Rule 56 provides that “[t]he court shall grant summary judgment if the movant shows that

there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); Sierra Club, Inc. v. Sandy Creek Energy Assocs., L.P., 627
F.3d 134, 138 (5th Cir. 2010). Where the summary judgment evidence establishes that one of

the essential elements of the plaintiff’s cause of action does not exist as a matter of law, all other

contested issues of fact are rendered immaterial. Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986); Topalin v. Ehrman, 954 F.2d 1125, 1138 (5th Cir. 1992). In making its determinations

of fact on a motion for summary judgment, the court must view the evidence submitted by the

parties in a light most favorable to the non-moving party. McPherson v. Rankin, 736 F.2d 175,

178 (5th Cir. 1984).

       The moving party has the duty to demonstrate the lack of a genuine issue of a material

fact and the appropriateness of judgment as a matter of law to prevail on its motion. Union

Planters Nat’l Leasing v. Woods, 687 F.2d 117 (5th Cir. 1982). The movant accomplishes this

by informing the court of the basis of its motion, and by identifying portions of the record which

highlight the absence of genuine factual issues. Topalian, 954 F.2d at 1131. “Rule 56

contemplates a shifting burden: the nonmovant is under no obligation to respond unless the

movant discharges [its] initial burden of demonstrating [entitlement to summary judgment].”

John v. State of Louisiana, 757 F.3d 698, 708 (5th Cir. 1985). Once a properly supported motion

for summary judgment is presented, the nonmoving party must rebut with “significant probative”

evidence. Ferguson v. Nat’l Broad. Co., Inc., 584 F.2d 111, 114 (5th Cir. 1978).

Failure to Exhaust

       Defendants argue Plaintiff did not exhaust administrative remedies prior to filing his

lawsuit. Exhaustion of administrative remedies through the prison grievance system is a

jurisdictional prerequisite for lawsuits filed pursuant to 42 U.S.C. § 1983. Wright v.

Hollingsworth, 260 F.3d 357 (5th Cir. 2001). No action shall be brought with respect to prison

conditions under section 1983 of this title, or any other Federal law, by a prisoner confined in



                                                  2
any jail, prison, or other correctional facility until such administrative remedies are exhausted.

42 U.S.C. § 1997e(a). The Fifth Circuit takes a “strict approach” to the exhaustion requirement.

See Johnson v. Ford, 261 Fed. Appx. 752, 755 (5th Cir. 2008). Exhaustion is mandatory for “all

inmate suits about prison life, whether they involve general circumstances or particular episodes,

and whether they allege excessive force or some other wrong.” Alexander v. Tippah County,

Miss., 351 F.3d 626, 630 (5th Cir. 2003). Dismissal is appropriate where an inmate has failed to

properly exhaust the administrative grievance procedure before filing his complaint. Gonzalez v.

Seal, 702 F.3d 785, 788 (5th Cir. 2012). A prisoner cannot satisfy the exhaustion requirement

“by filing an untimely or otherwise procedurally defective administrative grievance or appeal”.

Woodford v. Ngo, 548 U.S. 81, 83-84 (2006). Merely initiating the grievance process or putting

prison officials on notice of a complaint is insufficient to meet the exhaustion requirement. The

grievance process must be carried through to its conclusion before suit can be filed under the

Prison Litigation Reform Act. Wright, 260 F.3d at 358. “Since exhaustion is a threshold issue

that courts must address to determine whether litigation is being conducted in the right forum at

the right time, . . . judges may resolve factual disputes concerning exhaustion without the

participation of a jury. Dillon v. Rogers, 596 F.3d 260, 272 (5th Cir. 2010).

       SCRCF has its own administrative remedy procedures. See Doc. [68-3]. Although

Bowens contends that he exhausted administrative remedies, the evidence of record proves

otherwise. Bowens filed an ARP-1 on August 8, 2017, regarding the slip-and-fall incident,

which was rejected at Step One. Doc. [72-1] at 75-80. Bowens’ jail file does not contain any

evidence he proceeded past the Step One Response, as confirmed by the affidavits of Defendants

Brewer and Rogers who conducted searches of Bowen’s jail file. Doc. [68-4]. Bowens points to

a letter dated October 12, 2017, from Joseph Cooley, Investigator with the Mississippi



                                                  3
Department of Corrections ARP Program. Cooley states “[i]f you are wanting to take your claim

to court your rejected ARP serves to show you exhausted the ARP process.” Doc. [77-4].

Bowens’ reference to an MDOC remedy does not demonstrate that he fulfilled the exhaustion

requirement for grievance procedures at SCRCF. In his amended complaint, Bowens again

points to the August 8, 2017, ARP; and also to a “90 Day Notice” pursuant to § 11-46-11, which

he submitted on October 25, 2017. Doc. [6] at 7-8. Bowens’ submission of a “90 Day Notice”

pursuant to § 11-46-11 does not implicate the prison’s exhaustion requirements. This particular

statutory provision relates to notice provisions under the Mississippi Tort Claims Act and has no

bearing on exhaustion of prison remedies. See Suddith v. Univ. of S. Miss., 977 So.2d 1158,

1177-78 (Miss.Ct.App. 2007). Bowens does not allege in the complaint or amended complaint

that he completed the ARP process as provided at SCRCF. He merely initiated the process.

Accordingly, his lawsuit should be dismissed for failure to exhaust administrative remedies.

Slip and Fall

       Even assuming arguendo that Bowens exhausted administrative remedies at SCRFC, his

claims lack constitutional merit. He alleges prison officials were aware of a hazardous condition

(wet, greasy floor) in the kitchen where Bowens worked. After working in the kitchen for

approximately three months, the hazardous condition caused him to slip and fall and hit his head

on the floor. Bowens argues that prison officials failed to provide him with a pair of slip-

resistant safety boots, even though he had been told he would receive a pair. According to

Bowens, prison officials were aware both of the hazardous condition and the fact he did not have

safety boots prior to the incident.

       The Fifth Circuit, and other courts, have frequently rejected constitutional claims arising

from slip and fall accidents. See Coleman v. Sweetin, 745 F.3d 756, 764 & n.7 (5th Cir. 2014).



                                                 4
“[T]he existence of slippery conditions in any populous environment represents at most ordinary

negligence rather than a condition so threatening as to implicate constitutional standards.” Id. at

764. As a matter of law, “slip-and-fall claims almost never serve as the predicate for

constitutional violations”. Id. Slip and fall lawsuits present “garden-variety negligence claim[s]

... not actionable under section 1983”. Marsh v. Jones, 53 F.3d 707, 712 (5th Cir. 1995). As the

United States Supreme Court has explained: “Section 1983 imposes liability for violations of

rights protected by the Constitution, not for violations of duties of care arising out of tort law.

Remedy for the latter type of injury must be sought in state court under traditional tort-law

principles.” Baker v. McCollan, 443 U.S. 137, 146 (1979). Based on the foregoing, the Court

finds Bowens has failed to state a constitutional claim for the slip and fall incident of July 17,

2017.

Inadequate Medical Care

        Bowens also argues he received inadequate medical care for the injuries sustained when

he slipped and fell on the kitchen floor. To state a constitutional claim for denial of adequate

medical care, a plaintiff must demonstrate that defendants were deliberately indifferent to

plaintiff’s serious medical needs, such that it constituted an unnecessary and wanton infliction of

pain. Estelle v. Gamble, 429 U.S. 97, 106 (1976). A prison official is not liable for the denial of

medical treatment unless the official knows of and disregards an excessive risk to inmate health

or safety. Harris v. Hegmann, 198 F.3d 153, 159 (5th Cir. 1999). The Constitution guarantee

prisoners “only adequate, not optimal medical care.” Spriggins v. LaRavia, 2012 WL 1135845,

at *4 (E.D. La. Apr. 4, 2012) (emphasis in original), citing Gobert v. Caldwell, 463 F.3d 339,

349 (5th Cir. 2006). An allegation of malpractice or mere negligence is insufficient to state a

claim. Hall v. Thomas, 190 F.3d 693, 697 (5th Cir. 1999). Moreover, the fact that a prisoner



                                                  5
disagrees with the type of medical treatment does not constitute a constitutional deprivation.

Norton v. Dimazana, 122 F.3d 286, 292 (5th Cir. 1997). A delay in medical care may, under

certain circumstances, state a claim for constitutionally inadequate medical care. See Mendoza v.

Lynaugh, 989 F.2d 191, 195 (5th Cir. 1993). A “delay in medical care can only constitute an

Eighth Amendment violation if there has been deliberate indifference, which results in

substantial harm.” Id. at 195. However, “the decision whether to provide additional treatment ‘is

a classic example of a matter for medical judgment.’” Domino v. Texas Dep’t of Crim. Justice,

239 F.3d 752, 756 (5th Cir. 2001). Disagreements about whether an inmate should be referred to

a specialist as part of ongoing treatment do not constitute deliberate indifference. See Alfred v.

Texas Dep’t of Criminal Justice, No. 03-40313, 2003 WL 22682118, at *1 (5th Cir. Nov.13,

2003); Hickman v. Moya, No. 98-50841, 1999 WL 346987, at *1 (5th Cir. May 21, 1999).

       Contrary to Bowens’ contention, he did receive constitutionally adequate medical care.

Defendants Cooper and Parker were not deliberately indifferent to his medical condition. The

incident occurred on July 17, 2017. Bowens informed his supervisor, Defendant Johnnie

Muldrew, of the incident by the next day, July 18, 2017. Once Muldrew learned of the incident,

she sent Bowens to the medical department where he was examined by Defendant Nurse Susan

Cooper. Nurse Cooper examined Bowens on July 18th, the day after the slip-and-fall incident.

She provided Bowens with Tylenol and told him to stay off work a few days. The medical

records indicate Nurse Cooper performed a “neuro check” and examined Bowens’ head for

swelling. She instructed him to return to medical if the injury worsened.

       On July 20, 2017, Plaintiff returned to medical because his head still hurt. Nurse Cooper

and Nurse Grace Ford saw Plaintiff. He was given a “neuro check” and treated with medication

for the pain. One week later, on July 27, 2017, Defendant Officer Rodney Parker transported



                                                 6
Bowens to the South Mississippi Correctional Institution (SMCI), in Greene County. At SMCI,

Bowens received an x-ray. He alleges he overheard Nurse Beasley tell Officer Parker that

Bowens had a skull fracture. Bowens further alleges Nurse Beasley recommended to Officer

Parker that he take Plaintiff to the emergency room in Greene County. According to Bowens,

Nurse Beasley contacted the Greene County ER and made arrangements for him to be examined

there. Instead, Officer Parker transported Bowens back to SCRFC along with other inmates.

After dropping off the other inmates at SCRFC, Officer Parker then transported Bowens to the

Stone County Hospital Emergency Room that same day. Additional x-rays were taken at the

Stone County ER, and Bowens was diagnosed with a mild degenerative disc in the cervical area

and post-concussion syndrome. Bowens admits that the x-ray from Stone County did not reveal

a skull fracture. Plaintiff was transferred back to SMCI where he received treatment for four

days, which included Tylenol. Plaintiff alleges headaches, memory loss, and blurred/lost vision

resulting from the head injury.

       Bowens testimony and the medical records are essentially in agreement. They

demonstrate Plaintiff received ongoing medical care from the moment he reported his head

injury. Treatment included pain medication, neuro examinations, x-rays, and a visit to the

emergency room. At most, Plaintiff alleges a three-hour delay in medical treatment from the

time he left SMCI until Officer Parker delivered him to the Stone County Emergency Room.

Bowens appears to believe he should have been taken to the Greene County Emergency Room

rather than transported back to Stone County. Bowens admits he was examined at Stone County

the same day he received the x-ray at SMCI. He also asserts he should have been taken to the

emergency room sooner than July 27, 2017. Bowens does not identify any worsening of his

condition or additional suffering that resulted from any alleged delay in emergency room care.



                                                7
In other words, he fails to identify a substantial harm suffered as a result of the delay. See

Mendoza v. Lynaugh, 989 F.2d 191, 195 (5th Cir. 1993). In the 10-day interim between the

incident and his examination at the ER, Bowens received ongoing medical treatment. At most,

Bowens simply states a disagreement with the course of his treatment rather than deliberate

indifference to his condition.

Motion to Strike

       On March 28, 2019, the parties completed briefing on Defendants’ motion for summary

judgment. Bowens then filed a sur-reply on April 5, 2019; however, he did so without first

seeking permission of the Court. Doc. [77]. Defendants filed a motion to strike the pleading as

unauthorized. Doc. [78]. In response, Bowens argues Defendants addressed new issues in their

reply. Doc. [79] at 1. Bowens fails to identify which new issues were raised in Defendants’

reply. Nor is it apparent from review of the three-page “sur-reply”, which “new issues” Bowens

is addressing.

       Local Uniform Civil Rule 7(b) does not contemplate the filing of a sur-reply or sur-

rebuttal. “Leave of court is required to file an additional brief because the movant is generally

entitled to file the last pleading.” Prater v. Wilkinson Cty., Miss., No. 5:13-cv-23-DCB-MTP,

2014 WL 5465372, at *3 (S.D. Miss. Oct. 28, 2014) (internal quotation marks omitted). Unless

requested or permitted by the Court, no response to the reply brief is allowed. See Springs

Indus., Inc. v. Am. Motorists Ins. Co., 137 F.R.D. 238, 240 (N.D. Tex. 1991). Sur-replies are

“highly disfavored, as they usually are a strategic effort by the nonmovant to have the last word

on a matter.” Lacher v. West, 147 F. Supp. 2d 538, 539 (N.D. Tex. 2001); Weems v. Hodnett,

No. 10-CV-1452, 2011 WL 2731263 (W.D.La. July 13, 2011) (“[s]urreplies are heavily




                                                  8
disfavored by courts.”). Based on the foregoing, the Court finds Defendants’ motion to strike

should be granted.

       IT IS THEREFORE ORDERED AND ADJUDGED Defendants’ [68] Motion for

Summary Judgment is GRANTED and Deontra Bowens’ 42 U.S.C. § 1983 prisoner civil rights

complaint is hereby dismissed with prejudice as to all claims and all Defendants. In the

alternative, Bowens’ complaint is dismissed without prejudice based on his failure to exhaust

administrative remedies.

       IT IS FURTHER ORDERED that Defendants’ [78] Motion to Strike is GRANTED.

       SO ORDERED AND ADJUDGED, this the 26th day of February 2020.




                                                    /s/ Robert H. Walker
                                                    ROBERT H. WALKER
                                                    UNITED STATES MAGISTRATE JUDGE




                                                9
